EXHIBIT 10.2
 
Execution Version


 
Guaranty
 
Guaranty, dated as of April 30, 2013 (this “Guaranty”), by AMC Entertainment
Inc. (the “Company”) and each of the other entities listed on the signature
pages hereof or that becomes a party hereto pursuant to Section 24 (Additional
Guarantors) hereof (each a “Subsidiary Guarantor” and, together with the
Company, collectively, the “Guarantors” and individually a “Guarantor”), in
favor of the Administrative Agent, each Lender, each Issuer and each other
holder of an Obligation (as each such term is defined in the Credit Agreement
referred to below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).
 
W i t n e s s e t h:
 
Whereas, pursuant to the Credit Agreement, dated as of April 30, 2013 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms defined therein and used herein
having the meanings given to them in the Credit Agreement), among the Company,
the Lenders and Issuers party thereto, Citicorp North America, Inc., as agent
for the Lenders and Issuers (in such capacity, the “Administrative Agent”), the
Lenders and Issuers have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
 
Whereas, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Company;
 
Whereas, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and
 
Whereas, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrower under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties;
 
Now, Therefore, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
Section 1       Guaranty
 
(a)           To induce the Lenders to make the Loans and the Issuers to issue
Letters of Credit, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations (other than, in the case of the
Company, the Company’s Obligations as a Borrower), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any proceeding under the Bankruptcy Code, or any applicable
provisions of comparable state or foreign law, whether or not such interest is
an allowed claim in such proceeding), fees and costs of collection.  This
Guaranty constitutes a guaranty of payment and not of collection.
 
(b)           Each Guarantor further agrees that, if (i) any payment made by the
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guarantied Party to
the Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made.  If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).
 
Section 2        Limitation of Guaranty
 
Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law, (ii) Section 3
(Contribution) of this Guaranty or (iii) any other Contractual Obligations
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Company of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.
 
Section 3        Contribution
 
To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the Loans
and the other financial accommodations provided to the Borrower under the Loan
Documents and (b) the amount such Subsidiary Guarantor would otherwise have paid
if such Subsidiary Guarantor had paid the
 
 
 
2

--------------------------------------------------------------------------------

 
 
aggregate amount of the Obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Subsidiary Guarantor’s net worth at the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Subsidiary Guarantors at the date enforcement is sought hereunder, then such
Guarantor shall be reimbursed by such other Subsidiary Guarantors for the amount
of such excess, pro rata, based on the respective net worths of such other
Subsidiary Guarantors at the date enforcement hereunder is sought.
 
Section 4        Authorization; Other Agreements
 
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of such
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
 
(a)           supplement, renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, the Obligations, or any part of
them, or otherwise modify, amend or change the terms of any promissory note or
other agreement, document or instrument (including the other Loan Documents) now
or hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
 
(b)           waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
 
(c)           accept partial payments on the Obligations;
 
(d)           receive, take and hold additional security or collateral for the
payment of the Obligations or any part of them and exchange, enforce, waive,
substitute, liquidate, terminate, abandon, fail to perfect, subordinate,
transfer, otherwise alter and release any such additional security or
collateral;
 
(e)           settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
 
(f)           add, release or substitute any one or more other guarantors,
makers or endorsers of the Obligations or any part of them and otherwise deal
with the Borrower or any other guarantor, maker or endorser;
 
(g)           apply to the Obligations any payment or recovery (x) from the
Borrower, from any other guarantor, maker or endorser of the Obligations or any
part of them or (y) from any Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
 
(h)           apply to the Obligations any payment or recovery from any
Guarantor of the Obligations or any sum realized from security furnished by such
Guarantor upon its
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
indebtedness or obligations to the Guarantied Parties or any of them, in each
case whether or not such indebtedness or obligations relate to the Obligations;
and
 
(i)           refund at any time any payment received by any Guarantied Party in
respect of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);
 
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).
 
Section 5        Guaranty Absolute and Unconditional
 
Each Guarantor hereby waives to the fullest extent permitted by applicable law
any defense of a surety or guarantor or any other obligor on any obligations
arising in connection with or in respect of any of the following and hereby
agrees that its obligations under this Guaranty are absolute and unconditional
and shall not be discharged or otherwise affected as a result of any of the
following:
 
(a)           the invalidity or unenforceability of any of the Borrower’s
obligations under the Credit Agreement or any other Loan Document or any other
agreement or instrument relating thereto, or any security for, or other guaranty
of the Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
 
(b)           the absence of any attempt to collect the Obligations or any part
of them from the Borrower or other action to enforce the same;
 
(c)           failure by any Guarantied Party to take any steps to perfect and
maintain any Lien on, or to preserve any rights to, any Collateral;
 
(d)           any Guarantied Party’s election, in any proceeding instituted
under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code or any applicable provisions of
comparable state or foreign law;
 
(e)           any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
 
(f)           the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations;
 
(g)           any use of cash collateral under Section 363 of the Bankruptcy
Code;
 
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding;
 
(i)            the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason;
 
(j)            any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against the Borrower, any Guarantor or any other Subsidiary of the Borrower,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;
 
(k)           failure by any Guarantied Party to file or enforce a claim against
the Borrower or its estate in any bankruptcy or insolvency case or proceeding;
 
(l)            any action taken by any Guarantied Party if such action is
authorized hereby;
 
(m)          any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property;
 
(n)           any change in the corporate existence or structure of the Borrower
or any other Loan Party;
 
(o)           any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Guarantor or any other Person against any Guarantied Party;
 
(p)           any Requirement of Law affecting any term of any Guarantor’s
obligations under this Guaranty; or
 
(q)           any other circumstance that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor or any other obligor on
any obligations, other than the payment in full of the Obligations.
 
Section 6        Waivers
 
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the
Borrower.  Each Guarantor shall not, until the Obligations (other than
contingent indemnification obligations as to which no claim is pending) are
irrevocably paid in full and the Commitments have been terminated, assert any
claim or counterclaim it may have against the Borrower or set off any of its
obligations to the Borrower against any obligations of the Borrower to it.  In
connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, except by complete performance.
 
 
 
5

--------------------------------------------------------------------------------

 
 
Section 7        Reliance
 
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances.  In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
 
Section 8        Waiver of Subrogation and Contribution Rights
 
Until the Obligations (other than contingent indemnification obligations as to
which no claim is pending) have been irrevocably paid in full and the
Commitments have been terminated, the Guarantors shall not enforce or otherwise
exercise any right of subrogation to any of the rights of the Guarantied Parties
or any part of them against the Borrower or any right of reimbursement or
contribution or similar right against the Borrower by reason of this Guaranty or
by any payment made by any Guarantor in respect of the Obligations.
 
Section 9        Subordination
 
Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, upon the occurrence and during the continuance of an Event
of Default, the Guarantor Subordinated Debt shall not be paid in whole or in
part until the Obligations have been paid in full and this Guaranty is
terminated and of no further force or effect.  No Guarantor shall accept any
payment of or on account of any Guarantor Subordinated Debt at any time in
contravention of the foregoing.  Upon the occurrence and during the continuance
of an Event of Default, the Borrower shall pay to the Administrative Agent any
payment of all or any part of the Guarantor Subordinated Debt and any amount so
paid to the Administrative Agent shall be applied to payment of the Obligations
as provided in Section 2.13(f) (Payments and Computations) of the Credit
Agreement.  Each payment on the Guarantor Subordinated Debt received in
violation of any of the provisions hereof shall be deemed to have been received
by such Guarantor as trustee for the Guarantied Parties and shall be paid over
to the Administrative Agent immediately on account of the Obligations, but
without otherwise affecting in any manner such Guarantor’s liability
hereof.  Each Guarantor agrees to file all claims against the Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Guarantor Subordinated Debt, and the Administrative Agent
shall be entitled to all of such Guarantor’s rights thereunder.  If for any
reason a Guarantor fails to file such claim at least ten Business Days prior to
the last date on which such claim should be filed, such Guarantor hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and is hereby authorized to act as attorney-in-fact in such
Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee.  In all such cases, whether in
administration, bankruptcy or otherwise, the person or
 
 
 
6

--------------------------------------------------------------------------------

 
 
persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Guarantor hereby assigns to the Administrative
Agent all of such Guarantor’s rights to any payments or distributions to which
such Guarantor otherwise would be entitled.  If the amount so paid is greater
than such Guarantor’s liability hereunder, the Administrative Agent shall pay
the excess amount to the party entitled thereto.  In addition, each Guarantor
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.
 
Section 10      Default; Remedies
 
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations.  If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by the Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of the Obligations, or against any Collateral
under the Loan Documents or joining the Borrower or any other guarantor in any
proceeding against any Guarantor.
 
Section 11      Irrevocability
 
This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled.  Upon such cancellation and at the written
request of any Guarantor or its successors or assigns, and at the cost and
expense of such Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guaranty.
 
Section 12      Setoff
 
Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.
 
Section 13      No Marshalling
 
Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 14      Enforcement; Waivers; Amendments
 
(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof.  Failure by any Guarantied Party at any time or times
hereafter to require strict performance by the Borrower, any Guarantor, any
other guarantor of all or any part of the Obligations or any other Person of any
provision, warranty, term or condition contained in any Loan Document now or at
any time hereafter executed by any such Persons and delivered to any Guarantied
Party shall not waive, affect or diminish any right of any Guarantied Party at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14(b)) or knowledge of any Guarantied Party, or
its respective agents, officers or employees.  No waiver of any Event of Default
by any Guarantied Party shall operate as a waiver of any other Event of Default
or the same Event of Default on a future occasion, and no action by any
Guarantied Party permitted hereunder shall in any way affect or impair any
Guarantied Party’s rights and remedies or the obligations of any Guarantor under
this Guaranty.  Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guarantied Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
 
(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except in accordance with Section 11.1 (Amendments,
Waivers, Etc.) of the Credit Agreement.
 
Section 15      Successors and Assigns
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns.  The successors and assigns of the Guarantors and the
Borrower shall include, without limitation, their respective receivers, trustees
and debtors-in-possession.  All references to the singular shall be deemed to
include the plural where the context so requires.
 
Section 16      Representations and Warranties; Covenants
 
Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the Borrower in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct on each date to the
extent required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and
Letter of Credit) of the Credit Agreement and (b) agrees to take, or refrain
from taking, as the case may be, each action necessary to be taken or not taken,
as the case may be, so that no Default or Event of Default is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 17      Governing Law
 
This Guaranty and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 18      Submission to Jurisdiction; Service of Process
 
(a)           Any legal action or proceeding with respect to this Guaranty, and
any other Loan Document, shall be brought in the courts of the State of New York
located in the City of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby accepts for itself and in respect of its property,
generally and unconditionally, the exclusive jurisdiction of the aforesaid
courts.  The parties hereto hereby irrevocably waive any objection, including
any objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.  Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or tort or otherwise, against the Administrative Agent, any
Guarantied Party or any Related Party of the foregoing in any way relating to
this Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York; provided, that nothing in this Guaranty shall limit the
right of the Administrative Agent to commence any proceeding in the federal or
state courts of any other jurisdiction to the extent the Administrative Agent
determines that such action is necessary or appropriate to exercise its rights
and remedies as a secured creditor under this Guaranty.
 
(b)           Each Guarantor hereby irrevocably consents to the service of any
and all legal process, summons, notices and documents in any suit, action or
proceeding brought in the United States of America arising out of or in
connection with this Guaranty or any other Loan Document by the mailing (by
registered or certified mail, postage prepaid) or delivering of a copy of such
process to such Guarantor care of the Company at the Company’s address specified
in Section 11.8 (Notices, Etc.) of the Credit Agreement.  Each Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(c)           Nothing contained in this Section 18 (Submission to Jurisdiction;
Service of Process) shall affect the right of the Administrative Agent or any
other Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.
 
(d)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in Dollars into another currency, the
parties hereto agree, to the fullest extent they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 19      Waiver of Judicial Bond
 
To the fullest extent permitted by applicable law, the Guarantor waives the
requirement to post any bond that otherwise may be required of any Guarantied
Party in connection with any judicial proceeding to enforce such Guarantied
Party’s rights to payment hereunder, security interest in or other rights to the
Collateral or in connection with any other legal or equitable action or
proceeding arising out of, in connection with, or related to this Guaranty and
the Loan Documents to which it is a party.
 
Section 20      Certain Terms
 
The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.
 
Section 21      Waiver of Jury Trial
 
Each of the Administrative Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty and any other Loan Document.
 
Section 22      Notices
 
Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Company.
 
Section 23      Severability
 
Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Section 24      Additional Guarantors
 
Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Collateral and Guaranties) of the Credit Agreement, the Company shall be
required to cause any Subsidiary thereof that is not a Guarantor to become a
Guarantor hereunder, or if for any reason the Company desires any such
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
 
Section 25      Release of Guarantors
 
At the request and sole expense of the Company, and subject to Section
11.1(a)(ix) of the Credit Agreement, a Subsidiary Guarantor shall be released
from this Guaranty and its obligations hereunder upon the consummation of any
sale or other disposition of such Subsidiary Guarantor or designation of such
Subsidiary Guarantor as an Unrestricted Subsidiary, in each case permitted by
the Credit Agreement; provided, however, that no such release shall occur if
such Guarantor would remain a guarantor in respect of any Indebtedness of any
Domestic Loan Party in excess of a principal amount of $25,000,000.  The
Administrative Agent will, at the Company’s sole expense, execute and deliver to
the Company such documents as the Company shall reasonably request to evidence
the release of such Subsidiary Guarantor from its Guaranty Obligations pursuant
to this Section 25; provided, however, that the Company shall have delivered to
the Administrative Agent, at least five Business Days (or such shorter period as
agreed by the Administrative Agent) prior to the date of the proposed release, a
written request therefor and a certificate from a Responsible Officer of the
Company to the effect that such sale, disposition or designation is in
compliance with the Loan Documents.  The Administrative Agent shall be
authorized to rely on any such certificate without independent investigation.
 
Section 26      Collateral
 
Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien with
respect to its Property in favor, or for the benefit, of any Person other than
the Administrative Agent, for the benefit of the Secured Parties except as
otherwise permitted by Section 8.2 (Liens, etc.) of the Credit Agreement.
 
Section 27      Costs and Expenses
 
In accordance with the provisions of Section 11.3 (Costs and Expenses) of the
Credit Agreement, each Guarantor agrees to pay or reimburse the Administrative
Agent and each of the other Guarantied Parties upon demand for all reasonable
and documented out-of-pocket costs and expenses, including reasonable attorneys’
fees of outside counsel, incurred by the Administrative Agent and such other
Guarantied Parties in enforcing this Guaranty against such Guarantor or any
security therefor or exercising or enforcing any other right or remedy available
in connection herewith or therewith.
 
Section 28      Waiver of Consequential Damages
 
Each Guarantor hereby irrevocably and unconditionally waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover any
special, exemplary, punitive or consequential damage in any legal action or
proceeding in respect of this Guaranty or any other Loan Document.
 
Section 29      Entire Agreement
 
This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 30      Counterparts
 
This Guaranty may be executed in any number of separate counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Signature pages may be detached from multiple
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document.  Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.
 








[Signature Pages Follow]
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.
 

 
AMC Entertainment Inc.
         
 
By:
/s/ Craig R. Ramsey       Name: Craig R. Ramsey      
Title:   Executive Vice President and
            Chief Financial Officer
           
Each Guarantor


AMC Card Processing Services, Inc.
AMC Concessionaire Services of Florida, LLC
AMC ITD, Inc.
AMC License Services, Inc..
AMC Theatres of New Jersey, Inc.
American Multi-Cinema, Inc.
Club Cinema of Mazza, Inc.
LCE AcquisitionSub, Inc.
LCE Mexican Holdings, Inc..
Loews Citywalk Theatre Corporation
Rave Reviews Cinemas, L.L.C.
RDM Omaha, LLC
Wanda AMC Releasing, LLC,
as Guarantors
                   
By:
/s/ Craig R. Ramsey      
Name: Craig R. Ramsey
     
Title:   Executive Vice President and
            Chief Financial Officer of each above-
            named entity
         


 
              
[Signature Page To Guaranty]
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and Agreed
as of the date first above written:
       
Citicorp North America, Inc.
as Administrative Agent
       
By:
/s/ Ross MacIntyre   Name:  Ross MacIntyre   Title:  Managing Director & Vice
President        

 
 
 
 
 
 
[Signature Page To Guaranty]

--------------------------------------------------------------------------------

 
 
Exhibit A
to
Guaranty




Form of Guaranty Supplement



The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of April 30, 2013 (as amended, supplemented or otherwise
modified from time to time, the “Guaranty”), among AMC Entertainment Inc. and
certain of its Subsidiaries listed on the signature pages thereof and
acknowledged by Citicorp North America, Inc., as Administrative Agent, and the
undersigned hereby acknowledges receipt of a copy of the Guaranty.  The
undersigned hereby represents and warrants that each of the representations and
warranties contained in Section 16 (Representations and Warranties; Covenants)
of the Guaranty applicable to it is true and correct on and as the date hereof
as if made on and as of such date.  Capitalized terms used herein but not
defined herein are used with the meanings given them in the Guaranty.
 
In witness whereof, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of _________ __, 20__.
 

 
[Name of Subsidiary Guarantor]
         
Date
By:
        Name:       Title:          


 
Acknowledged and Agreed
as of the date first above written:
       
Citicorp North America, Inc.
as Administrative Agent
       
By:
    Name:   Title:        

 
 
 
 

--------------------------------------------------------------------------------